Case: 13-12930    Date Filed: 01/28/2014   Page: 1 of 7


                                                        [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-12930
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 5:12-cv-00560-WTH-PRL



TERRY A. BURLISON,

                                                Plaintiff - Appellant,

versus

SARAH RITTERHOFF WILLIAMS,
Individually and as a County Court Judge,
JEFFREY W. BENEFIELD,
CASSANDRA K. BENEFIELD,
MARION COUNTY FLORIDA,

                                                Defendants - Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (January 28, 2014)
                 Case: 13-12930         Date Filed: 01/28/2014        Page: 2 of 7


Before HULL, MARCUS, and JORDAN, Circuit Judges.

PER CURIAM:

       Terry A. Burlison, proceeding pro se, appeals the district court’s dismissal

of his civil rights complaint under 42 U.S.C. § 1983 for lack of subject-matter

jurisdiction based on the Rooker-Feldman doctrine.1 After reviewing the record

and the parties’ briefs, we affirm.

                                                  I

       Mr. Burlison alleged in his complaint that on September 19, 2012, Judge

Sarah Ritterhoff Williams—both in her individual capacity and in her official

capacity as Marion County Court Judge—Jeffrey W. Benefield, and Cassandra K.

Benefield engaged in discussions with one another in the case of “Benefield v.

Burlison in [the] absence of representatives of opposing party.” D.E. 1 at 3. Mr.

Burlison asserts that these discussions were conducted “under color of state law,”

and violated his constitutional right to due process. Mr. Burlison also alleged that

       1
           Mr. Burlison’s notice of appeal states that he is appealing from the district court’s denial
of his “Motion for New Trial.” D.E. 30. “The general rule in this circuit is that an appellate
court has jurisdiction to review only those judgments, orders or portions thereof which are
specified in an appellant’s notice of appeal.” Osterneck v. E.T. Barwick Indus., Inc., 825 F.2d
1521, 1528 (11th Cir. 1987). “[A]n appeal[, however,] is not lost if a mistake is made in
designating the judgment appealed from where it is clear that the overriding intent was
effectively to appeal” the original judgment. Kicklighter v. Nails by Jannee, Inc., 616 F.2d 734,
738–39 n.1 (5th Cir. 1980) (internal quotation marks omitted). Because Mr. Burlison is a pro se
litigant, and because it appears he intended to appeal the order of dismissal, we will construe Mr.
Burlison’s notice of appeal to include that order. Mr. Burlison offers no argument on the denial
of his “Motion for New Trial,” so that claim is abandoned. See Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008) (“While we read briefs filed by pro se litigants liberally, issues not
briefed on appeal by a pro se litigant are deemed abandoned.”) (citation omitted).

                                                  2
                 Case: 13-12930   Date Filed: 01/28/2014   Page: 3 of 7


Marion County “is liable for damages for its failure to train its judicial officers

[concerning] rules impose[d] upon its judicial officer[s] under Florida State Code

of Judicial Conduct.” Id. at 3. Mr. Burlison’s complaint, however, did not allege

any facts concerning the nature of the discussions between the defendants, the

subject matter and status of the “Benefield v. Burlison” matter, how the defendants

were acting under color of state law, or how Mr. Burlison’s due process rights

were violated.

      Marion County and the Benefields responded by filing motions to dismiss

for failure to state a claim for relief under Fed. R. Civ. P. 12(b)(6), and Judge

Ritterhoff Williams moved for a more definite statement under Fed. R. Civ. P.

12(e). Mr. Burlison filed responses to each motion, essentially arguing that he had

sufficiently alleged claims for relief and sufficient facts to place Judge Ritterhoff

Williams outside of any immunity protections.

      Before the district court addressed the defendants’ motions, Mr. Burlison

filed a motion for temporary restraining order, seeking to enjoin the Benefields

from accessing Mr. Burlison’s mobile home, and a motion for preliminary

injunction seeking to enjoin the defendants from executing a writ of possession

obtained in the “Benefield v. Burlison” state court matter, and/or actually taking

possession of the mobile home. These motions asserted facts which, coupled with

the allegations in Mr. Burlison’s complaint, indicated to the district court that the


                                          3
              Case: 13-12930     Date Filed: 01/28/2014    Page: 4 of 7


instant federal action was related to or arose out of a state court proceeding, or a

final state court judgment. The district court denied Mr. Burlison’s motion for

temporary restraining order for failure to comply with Fed. R. Civ. P. 65 and M.D.

Fla. Local Rules 4.05 and 4.06. The court, however, reserved ruling on the motion

for preliminary injunction, and directed the parties to show cause in writing,

supported by evidence, why Mr. Burlison’s complaint should not be dismissed for

lack of subject-matter jurisdiction under the Rooker-Feldman doctrine.

      In response to the district court’s order to show cause, Judge Ritterhoff

Williams submitted evidence that the September 19, 2012, discussion referenced in

Mr. Burlison’s complaint related to a hearing in a state civil eviction matter, Jeffrey

W. Benefield and Cassandra K. Benefield v. Terry A. Burlison, Case No. 12-1901-

SC, in which the Benefields were seeking to evict Mr. Burlison from their mobile

home park and to recoup unpaid rent. Judge Ritterhoff Williams was the judge

presiding over the matter.

      The record evidence submitted to the district court reflects that all parties,

including Mr. Burlison, attended the September 19, 2012 hearing, which was held

to determine whether Mr. Burlison was in default for failing to pay his rent into the

court’s registry. During the course of the hearing, Judge Ritterhoff Williams

entered a default judgment of possession in favor of the Benefields. Subsequent to

the ruling, Mr. Burlison stated, “[i]f I find you have lacked jurisdiction to rule in


                                          4
              Case: 13-12930      Date Filed: 01/28/2014   Page: 5 of 7


this matter that will not be treated kindly. Real good. Thank you very much.”

D.E. 23-2 at 27:17. It appears that Mr. Burlison then voluntarily left before the

hearing concluded, as there was no further discussion from him following his

remarks to the court regarding its jurisdiction. After Mr. Burlison apparently left

the courtroom, the attorney for the Benefields, the court clerk, and Judge Ritterhoff

Williams continued to discuss administrative matters—such as how and when the

Benefields could obtain the monies previously deposited in the court’s registry—

for the balance of the hearing.

      On October 3, 2012, Judge Ritterhoff Williams entered two orders

memorializing her September 19th oral decision granting final default judgment in

favor of the Benefields, granting possession of Mr. Burlison’s mobile home to the

Benefields, and directing the clerk of court to issue a writ of possession to the

Marion County Sheriff’s Department.

      After reviewing the responses submitted by all parties, the district court

found that the “discussions, and the entire hearing on September 19, 2012, relate

directly to the final default judgment and final judgment of possession entered by

Judge Ritterhoff Williams. Thus, any § 1983 claims raised in [federal court] are

inextricably intertwined with the state court judgments.” D.E. 26 at 4-5. In

dismissing Mr. Burlison’s complaint, the district court explained that it had to

abstain from exercising jurisdiction under the Rooker-Feldman doctrine, because


                                          5
                Case: 13-12930        Date Filed: 01/28/2014      Page: 6 of 7


“[i]n order for Mr. Burlison to prevail on his § 198[3] claim, the [c]ourt would

necessarily have to review, interfere with, and/or overrule Judge Ritterhoff

Williams’ final orders of default judgment and possession.” Id. at 5.

                                               II

       We review de novo a district court’s determination that it lacked subject-

matter jurisdiction over a plaintiff’s claim in light of the Rooker–Feldman doctrine.

See Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009).2

                                               III

       Mr. Burlison’s opening brief designates a single issue on appeal: whether the

district court correctly determined that the Rooker-Feldman doctrine divested it of

subject-matter jurisdiction. 3 The Rooker-Feldman doctrine prevents federal courts

from exercising jurisdiction over “cases brought by state-court losers complaining

of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005). Mr. Burlison, however, offers no argument on the Rooker-Feldman issue
       2
         See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-17 (1923); District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983).
       3
          Mr. Burlison also appears to raise a new Fourth Amendment claim on appeal. We,
however, do not generally consider arguments raised for the first time on appeal. See
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (“Pro se pleadings are held
to a less stringent standard than pleadings drafted by attorneys. But, issues not raised below are
normally deemed waived.”) (citations omitted).



                                                6
              Case: 13-12930     Date Filed: 01/28/2014   Page: 7 of 7


on appeal, and so we conclude that he has abandoned it. See Timson, 518 F.3d at

874. See also Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th

Cir. 1989) (holding that passing references to an issue in the statement of the case

in an initial brief without “elaborat[ion] [of] arguments on the merits” constitutes a

waiver).

                                         IV

      Accordingly, we affirm the district court’s dismissal of Mr. Burlison’s

complaint for lack of subject-matter jurisdiction under the Rooker-Feldman

doctrine.

      AFFIRMED.




                                          7